DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to an amendment filed 09/09/2020. 
2.	Claims 1-6, 9-14 and 16-22 are pending in this application; and, claims 1, 9, 16 and 20 are independent claims. Claims 7, 8 and 15 have been cancelled; claims 1, 9, 16 and 20 have been amended. 

Claim Rejections - 35 USC § 112
Claim limitation “means for generating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 9 and 20 both recite “means for generating” without disclosing any structure in the claims for the means. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-4, 9-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11) and Truong (US 20150175172 A1).
As per claim 1, Frenkel teaches a method that generates a tangible/tactile presentation which indicates time on a portable/mobile device, which method comprises: 
specifying a current time (Abstract; fig. 2; col. 2, lines 22-26; col. 4, lines 1-9: e.g. 9 o’clock); and 
generating portions in response to the current time to provide feedback to indicate a tactile presentation of the current time (fig. 2; col. 4, lines 1-9: providing a continuous vibration when a finger is positioned on sensor C.sub.9, then a train of three vibrations when the finger is positioned on sensor C.sub.3.); 
wherein shapes comprising either a numeric character in a predetermined location that represents elapsed minutes, or a discernable shape in a sector location disposed on a portion of the device, with each shape being indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the device can sense the numeric character or shape and determine the time elapsed within an hour without having to view the device (fig. 2; col. 3, lines 41-58; col. 4, lines 1-9: numbers 12, 3, 6 and 9 indicate 3 hours or 15 minutes of elapsed time and twelve indicators are used to indicate five minute intervals). 
Frenkel does not disclose a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback configured to emulate shapes comprising a discernable shape in a sector location disposed on a portion of the touch screen to indicate a tactile presentation of the information with the haptic feedback of each shape being indicative of information so that a user by contacting the touch screen can sense the shape generated by the haptic feedback without having to view the touch screen. However, Ramstein in the analogous art of tactile presentations teaches: a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback configured to emulate shapes comprising a moving a finger across text, haptic feedback allows the user to feel the text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramstein with the teachings of Frenkel. One having ordinary skill in the art would have been motivated to combine such tactile presentation given the prevalence use of touch screens and to provide additional sensory experiences for the user.
Ramstein and Frenkel do not explicitly disclose a pressure or rubbing of a touch screen activates the touch screen and a presentation of a current time. However, Kaufman in the analogous art of displays teaches: a touch screen activates the touch screen and a presentation of a current time (p 1: “wake the screen by tapping on it, which displays the watch face for 15 seconds by default”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufman with the teachings of the modified Ramstein. One having ordinary skill in the art would have been motivated to combine such a display in order to save time, i.e. instead of multiple actions to navigate to two functions, user can invoke both functions with one action.
Frenkel, Ramstein and Kaufman do not explicitly disclose in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen, receiving signal(s) specifying a graphical element and generating vibration feedback to indicate the graphical element. However, Truong in the analogous art of touch screen input systems teaches: in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen graphical element, receiving signal(s) specifying a graphical element and generating vibration feedback to indicate the graphical element (para [0028]; Table 1 and 2: as the driver begin moving a finger or hand across a menu, a light continuous vibration alerts the driver that a pointer has been activated on the display and is moving across the screen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As per claim 2, the modified Frenkel teaches the method of claim 1. The modified Frenkel further teaches haptic feedback in a further, different location which is indicative of a particular hour so that a user of the touch screen can determine the time of day in both elapsed minutes and hour without having to view the touch screen (Frenkel: fig. 2: center portions and circumference indicators convey hour and minutes; Ramstein: para [0019]: haptic feedback in a further, different location which is indicative of a particular information so that a user of the touch screen can determine information without having to view the touch screen).
	As per claim 3, the modified Frenkel teaches the method of claim 1. The modified Frenkel further teaches the haptic feedback is configured to emulate the predetermined shape of a numeric character (Frenkel: fig. 2: numeric character; Ramstein: para [0025]: haptic feedback is configured to emulate the predetermined shape of text).
As per claim 4, the modified Frenkel teaches the method of claim 3. The modified Frenkel further teaches the haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen, wherein 2 to 4 locations provided to represent groupings of 30 to 15 minutes, respectively (Frenkel: fig. 2: numbers 12, 3, 6 and 9 indicate 15 minutes of elapsed time; Ramstein: para [0041]: haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen).
As per claim 9, Frenkel teaches a mobile device that generates a tangible/tactile presentation which indicates time, the device comprising: 
specifying a current time (Abstract; fig. 2; col. 2, lines 22-26; col. 4, lines 1-9: e.g. 9 o’clock); and 
generating portions in response to the current time to provide feedback to indicate a tactile presentation of the current time (fig. 2; col. 4, lines 1-9: providing a continuous vibration when a finger is positioned on sensor C.sub.9, then a train of three vibrations when the finger is positioned on sensor C.sub.3.); 
wherein shapes comprising either a numeric character in a predetermined location that represents elapsed minutes, or a discernable shape in a sector location disposed on a portion of the device, with each shape being indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the device can sense the numeric character or shape and determine the time elapsed within an hour without having to view the device (fig. 2; col. 3, lines 41-58; col. 4, lines 1-9: numbers 12, 3, 6 and 9 indicate 3 hours or 15 minutes of elapsed time and twelve indicators are used to indicate five minute intervals). Frenkel does not disclose a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback/tactile presentation configured to emulate shapes comprising a discernable shape in a sector location disposed on a portion of the touch screen to indicate a tactile presentation of the information with the haptic feedback of each shape being indicative of information so that a user by contacting the touch screen can sense the shape generated by the haptic feedback without having to view the touch screen. However, Ramstein in the analogous art of tactile presentations teaches: a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback/tactile presentation configured to emulate shapes comprising a discernable shape in a sector location disposed on a portion of the touch screen to indicate a tactile presentation of the information with the haptic feedback of each shape being indicative of information so that a user by contacting the touch screen can sense the shape generated by the haptic feedback without having to view the touch screen (para [0003, 0012, 0017, 0018, 0025]: moving a finger across text, haptic feedback allows the user to feel the text). It would have been obvious to one of ordinary skill in the art 
Ramstein and Frenkel do not explicitly disclose a pressure or rubbing of a touch screen activates the touch screen and a presentation of a current time. However, Kaufman in the analogous art of displays teaches: a touch screen activates the touch screen and a presentation of a current time (p 1: “wake the screen by tapping on it, which displays the watch face for 15 seconds by default”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufman with the teachings of the modified Ramstein. One having ordinary skill in the art would have been motivated to combine such a display in order to save time, i.e. instead of multiple actions to navigate to two functions, user can invoke both functions with one action.
Frenkel, Ramstein and Kaufman do not explicitly disclose in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen, receiving signal(s) specifying a graphical element and generating a set of vibration feedback to indicate the graphical element. However, Truong in the analogous art of touch screen input systems teaches: in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen graphical element, receiving signal(s) specifying a graphical element and generating vibrations feedback to indicate the graphical element (para [0028]; Table 1 and 2: as the driver begin moving a finger or hand across a menu, a light continuous vibration alerts the driver that a pointer has been activated on the display and is moving across the screen followed by second, third and fourth vibrations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Truong with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such a feature to allow the user to control a system without looking at a display (para [0029]) as well as providing feedback without looking at a display.
center portions and circumference indicators convey hour and minutes; Ramstein: para [0019]: haptic feedback in a further, different location which is indicative of a particular information so that a user of the touch screen can determine information without having to view the touch screen).
As per claim 11, the modified Frenkel teaches the device of claim 9. The modified Frenkel further teaches the haptic feedback is configured to emulate the predetermined shape of a numeric character (Frenkel: fig. 2: numeric character; Ramstein: para [0025]: haptic feedback is configured to emulate the predetermined shape of text).
As per claim 12, the modified Frenkel teaches the method of claim 9. The modified Frenkel further teaches the haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen, wherein 2 to 4 locations provided to represent groupings of 30 to 15 minutes, respectively (Frenkel: fig. 2: numbers 12, 3, 6 and 9 indicate 15 minutes of elapsed time; Ramstein: para [0041]: haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen).
As per claim 16, Frenkel teaches a method that generates a tangible/tactile presentation which indicates time on a portable/mobile device, which method comprises: 
specifying a current time (Abstract; fig. 2; col. 2, lines 22-26; col. 4, lines 1-9: e.g. 9 o’clock); and 
generating portions in response to the current time to provide feedback to indicate a tactile presentation of the current time (fig. 2; col. 4, lines 1-9: providing a continuous vibration when a finger is positioned on sensor C.sub.9, then a train of three vibrations when the finger is positioned on sensor C.sub.3.); 
wherein shapes comprise a particular grouping of a plurality of minutes wherein 2 to 12 locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the device twelve indicators are used to indicate five minute intervals). Frenkel does not disclose a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback configured to emulate shapes comprising a discernable shape in a sector location disposed on a portion of the touch screen to indicate a tactile presentation of the information with the haptic feedback of each shape being indicative of information so that a user by contacting the touch screen can sense the shape generated by the haptic feedback without having to view the touch screen. However, Ramstein in the analogous art of tactile presentations teaches: a mobile device that is operated by a touch screen, with the touch screen including functionality to be able to be activated to electrovibrate in at least one portion thereof, receiving electrical signals specifying current information on the touch screen and generating electrovibrations that vary in response to the current information to provide haptic feedback configured to emulate shapes comprising a discernable shape in a sector location disposed on a portion of the touch screen to indicate a tactile presentation of the information with the haptic feedback of each shape being indicative of information so that a user by contacting the touch screen can sense the shape generated by the haptic feedback without having to view the touch screen (para [0003, 0012, 0017, 0018, 0025]: moving a finger across text, haptic feedback allows the user to feel the text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramstein with the teachings of Frenkel. One having ordinary skill in the art would have been motivated to combine such tactile presentation given the prevalence use of touch screens and to provide additional sensory experiences for the user.
Ramstein and Frenkel do not explicitly disclose a pressure or rubbing of a touch screen activates the touch screen and a presentation of a current time. However, Kaufman in the analogous art of displays teaches: a touch screen activates the touch screen and a presentation of a current time (p 1: “wake the screen by tapping on it, which displays the watch face for 15 seconds by default”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufman with the teachings of the modified Ramstein. One having ordinary skill in the art would have been motivated to combine such a display in order to save time, i.e. instead of multiple actions to navigate to two functions, user can invoke both functions with one action.
Frenkel, Ramstein and Kaufman do not explicitly disclose in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen, receiving signal(s) specifying a graphical element and generating vibration feedback to indicate the graphical element. However, Truong in the analogous art of touch screen input systems teaches: in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen graphical element, receiving signal(s) specifying a graphical element and generating vibration feedback to indicate the graphical element (para [0028]; Table 1 and 2: as the driver begin moving a finger or hand across a menu, a light continuous vibration alerts the driver that a pointer has been activated on the display and is moving across the screen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Truong with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such a feature to allow the user to control a system without looking at a display (para [0029]) as well as providing feedback without looking at a display.
As per claim 17, the modified Frenkel teaches the method of claim 16. The modified Frenkel further teaches the haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen, wherein 2 to 4 locations provided to represent groupings of 30 to 15 minutes, respectively (Frenkel: fig. 2: numbers 12, 3, 6 and 9 indicate 15 minutes of elapsed time; Ramstein: para [0041]: haptic feedback is configured to emulate a discernable shape in a sector location disposed on a portion of the touch screen).
5.	Claim(s) 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), and Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11), Truong (US 20150175172 A1) and Cieplinski et al. (“Cieplinski”, US 20150067497 A1).
As per claim 5, the modified Frenkel teaches the method of claim 1. The modified Frenkel further teaches the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital music player, a PDA, a digital reader, or an electronic tablet and wherein the tactile presentation of the elapsed minutes or hour or both is displayed (Frenkel: fig. 2: watch presents elapsed minutes and hour; Ramstein: para [0003, 0041]: digital reader). The modified Frenkel does not disclose information is displayed with respect to an orientation of the device. However, Cieplinski in the analogous art of displaying information teaches information is displayed with respect to an orientation of the device (para [0092]: landscape and portrait orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieplinski with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such display of information so that users can read and view in a direction that is more natural and discernable.
As per claim 13, the modified Frenkel teaches the device of claim 9. The modified Frenkel further teaches the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital music player, a PDA, a digital reader, or an electronic tablet and wherein the tactile presentation of the elapsed minutes or hour or both is displayed (Frenkel: fig. 2: watch presents elapsed minutes and hour; Ramstein: para [0003, 0041]: digital reader). The modified Frenkel does not disclose information is displayed with respect to an orientation of the device. However, Cieplinski in the analogous art of displaying information teaches information is displayed with respect to an orientation of the device (para [0092]: landscape and portrait orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieplinski with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such display of information so that users can read and view in a direction that is more natural and discernable.
As per claim 18, the modified Frenkel teaches the method of claim 16. The modified Frenkel further teaches the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital watch presents elapsed minutes and hour; Ramstein: para [0003, 0041]: digital reader). The modified Frenkel does not disclose information is displayed with respect to an orientation of the device. However, Cieplinski in the analogous art of displaying information teaches information is displayed with respect to an orientation of the device (para [0092]: landscape and portrait orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieplinski with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such display of information so that users can read and view in a direction that is more natural and discernable.
6.	Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), and Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11), Truong (US 20150175172 A1), Cieplinski et al. (“Cieplinski”, US 20150067497 A1) and Tan et al. (“Tan”, US 20180196517 A1).
As per claim 6, the modified Frenkel teaches the method of claim 5. Although the modified Frenkel teaches a touch screen that when contacted by a user’s finger, providing tactile presentation as haptic feedback to the user (Ramstein: para [0041]), the modified Frenkel does not explicitly disclose electrovibrations are achieved by configuring a touch screen to include a glass plate that is topped with a transparent electrode and an insulator, so that when the insulator is contacted by a user’s finger, electrical impulses are generated. However, Tan in the analogous art of actuators teaches electrovibrations are achieved by configuring a touch screen to include a glass plate that is topped with a transparent electrode and an insulator, so that when the insulator is contacted by a user’s finger, electrical impulses are generated (para [0015-0016, 0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tan with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such actuators as an implementation preference. 
. 
7.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), and Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11), Truong (US 20150175172 A1), Cieplinski et al. (“Cieplinski”, US 20150067497 A1)  and Puskarich (US 20160216766 A1).
	As per claim 19, the modified Frenkel teaches the mobile device of claim 18. Although the modified Frenkel teaches that a digital coin has a circular periphery surface for contact and a smooth face presenting the touch screen surface for contact to generate a presentation (Frenkel: fig. 1: a coin clock having a circular periphery surface for contact; Kaufman: pp 1-11: a digital clock that has a smooth face presenting the touch screen surface for contact to generate a presentation), the modified Frenkel does not explicitly disclose a mobile device that has a smooth face presenting a touch screen surface for contact to generate a tactile presentation. However, Puskarich in the analogous art of mobile devices teaches: a mobile device that has a smooth face presenting a touch screen surface for contact to generate a tactile presentation (fig. 1; para [0020, 0032, 0044]: vibrating a portion of the smooth touch surface to simulate the tactile sensation of texture or rough surface). It would have been obvious to one of ordinary skill in the art before .
8.	Claim(s) 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), and Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11), Puskarich (US 20160216766 A1) and Truong (US 20150175172 A1claim 9).
As per claim 20, Frenkel teaches a portable device that generates a tangible/tactile presentation which indicates time, the device comprising: a circular periphery surrounding a face presenting a screen (periphery of a touch watch of fig. 1); 
specifying a current time and displaying the time (Abstract; fig. 2; col. 2, lines 22-26; col. 4, lines 1-9: e.g. 9 o’clock); and 
generating portions in response to the current time to provide feedback to indicate a tactile presentation of the current time (fig. 2; col. 4, lines 1-9: providing a continuous vibration when a finger is positioned on sensor C.sub.9, then a train of three vibrations when the finger is positioned on sensor C.sub.3.); 
wherein shapes comprising either a numeric character in a predetermined location that represents elapsed minutes, or a discernable shape in a sector location disposed on a portion of the device, with each shape being indicative of a particular grouping of a plurality of minutes, wherein 2 to 12 locations are provided to represent groupings of 30 to 5 minutes, respectively, so that a user by contacting the device can sense the numeric character or shape and determine the time elapsed within an hour without having to view the device (fig. 2; col. 3, lines 41-58; col. 4, lines 1-9: numbers 12, 3, 6 and 9 indicate 3 hours or 15 minutes of elapsed time and twelve indicators are used to indicate five minute intervals). 
Frenkel does not disclose a mobile device that is operated by a touch screen that includes functionality to be able to be activated to electrovibrate in at least one portion thereof, a processor that receives electrical signals and display information, receiving electrical signals specifying current information 
(para [0003, 0012, 0017, 0018, 0025]: moving a finger across text, haptic feedback allows the user to feel the text). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramstein with the teachings of Frenkel. One having ordinary skill in the art would have been motivated to combine such tactile presentation given the prevalence use of touch screens and to provide additional sensory experiences for the user.
Ramstein and Frenkel do not explicitly disclose a pressure or rubbing of a touch screen activates the touch screen and a presentation of a current time. However, Kaufman in the analogous art of displays teaches: a touch screen activates the touch screen and a presentation of a current time (p 1: “wake the screen by tapping on it, which displays the watch face for 15 seconds by default”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaufman with the teachings of the modified Ramstein. One having ordinary skill in the art 
Although the modified Frenkel teaches that a digital coin has a circular periphery surface for contact and a smooth face presenting the touch screen surface for contact to generate a presentation (Frenkel: fig. 1: a coin clock having a circular periphery surface for contact; Kaufman: pp 1-11: a digital clock that has a smooth face presenting the touch screen surface for contact to generate a presentation), the modified Frenkel does not explicitly disclose a mobile device that has a smooth face presenting a touch screen surface for contact to generate a tactile presentation. However, Puskarich in the analogous art of mobile devices teaches: a mobile device that has a smooth face presenting a touch screen surface for contact to generate a tactile presentation (fig. 1; para [0020, 0032, 0044]: vibrating a portion of the smooth touch surface to simulate the tactile sensation of texture or rough surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Puskarich with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such a device in order to engage the user’s sense of touch including the vision impaired.
Frenkel, Ramstein and Kaufman do not explicitly disclose in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen, receiving signal(s) specifying a graphical element and generating a set of vibration feedback to indicate the graphical element. However, Truong in the analogous art of touch screen input systems teaches: in response to an application of pressure to or rubbing a portion of the touch screen, activating a touch screen graphical element, receiving signal(s) specifying a graphical element and generating vibrations feedback to indicate the graphical element (para [0028]; Table 1 and 2: as the driver begin moving a finger or hand across a menu, a light continuous vibration alerts the driver that a pointer has been activated on the display and is moving across the screen followed by second, third and fourth vibrations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Truong with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to 
As per claim 22, the modified Frenkel teaches the mobile device of claim 20. The modified Frenkel further teaches a digital coin that has a circular periphery and has a smooth face presenting the touch screen surface for portions that are contactable to generate the tactile presentation (Frenkel: fig. 1: a coin clock having a circular periphery surface for contact; Kaufman: pp 1-11: a digital clock that has a smooth face presenting the touch screen surface for contact to generate a presentation; Puskarich: fig. 1; para [0020, 0032, 0044]: vibrating a portion of the smooth touch surface to simulate the tactile sensation of texture or rough surface). 
9.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 6052339 A), Ramstein et al. (“Ramstein”, US 20120139844 A1), and Kaufman (How to Make the Apple Watch Screen Stay on Longer, pp 1-11), Puskarich (US 20160216766 A1), Truong (US 20150175172 A1) and Cieplinski et al. (“Cieplinski”, US 20150067497 A1).
As per claim 21, the modified Frenkel teaches the device of claim 20. The modified Frenkel further teaches the mobile device is a smartphone, a watch, a digital coin, a computing device, a digital music player, a PDA, a digital reader, or an electronic tablet and wherein the tactile presentation of the elapsed minutes or hour or both is displayed (Frenkel: fig. 2: watch presents elapsed minutes and hour; Ramstein: para [0003, 0041]: digital reader). The modified Frenkel does not disclose information is displayed with respect to an orientation of the device. However, Cieplinski in the analogous art of displaying information teaches information is displayed with respect to an orientation of the device (para [0092]: landscape and portrait orientation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cieplinski with the teachings of the modified Frenkel. One having ordinary skill in the art would have been motivated to combine such display of information so that users can read and view in a direction that is more natural and discernable.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Lê Nguyen whose telephone number is (571) 272-4068.  The examiner can normally be reached on Monday - Friday from 7:00 am to 3:30 pm (EDT).  
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi, can be reached at (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.		
	
/Le Nguyen/				
Patent Examiner 	
January 1, 2021